Treat, C. J. Organ brought an action of assumpsit against Leander Jay S. Turney, and declared upon a promissory note. The sheriff made this return upon the summons: “ Served the within by reading to Jay S. Turney.” At the return term, a judgment by default was entered for the amount of the note. The defendant then appeared and moved in arrest of judgment ; and the plaintiff entered a cross motion, that the sheriff have leave to amend his return. The court sustained the latter motion; and the sheriff so amended his return as to show service of the #writ on the defendant. The motion in arrest of judgment was then overruled. No error was committed in allowing the sheriff to amend Ms return. The leave to amend was a matter of course. The defect in the original return was supplied by the amendment; and the court properly refused to arrest the judgment. The record now shows that the defendant was regularly before the court. The judgment must be affirmed. Judgment affirmed.